In a claim, inter alia, to recover damages for wrongful death, the claimants appeal from an order of the Court of Claims (Silverman, J.), dated May 3, 1995, which denied their motion for leave to file a late claim for an additional cause of action and granted the respondents’ cross motion to dismiss the claim.
Ordered that the order is affirmed, with costs.
The court providently exercised its discretion in denying the claimants’ motion for leave to file a late claim as the claimants failed to offer a reasonable excuse for their delay in filing the claim (see, Court of Claims Act § 10 [6]). Moreover, the State would have been prejudiced by the late filing as there was no notice of the essential facts constituting the claim and the State had no opportunity to investigate the circumstances underlying the claim (see, Court of Claims Act § 10 [6]). Bracken, J. P., Rosenblatt, Altman and Luciano, JJ., concur.